Title: To Thomas Jefferson from Thomas Newton, 7 July 1801
From: Newton, Thomas
To: Jefferson, Thomas


               
                  Sir
                  Norfolk July 7th 1801
               
               I have long known Capt. F. Bright, & have ever considered him as a faithful officer to the public. he commanded the Armed Brig Northampton belonging to the State & was esteemd for activity & discipline during the war—since the commencement of the General Government he has been employ’d in the Revenue service in which I have ever believed him a vigilant Officer having the interest of his Country at heart. I am most respectfully
               Yr. obt Servt
               
                  
                     Thos Newton
                  
               
            